¶71 (dissenting) — The majority opinion discounts several mitigating factors considered by the Washington State Bar Association (WSBA) Disciplinary Board (Board). First is the remoteness of Diane VanDerbeek’s 1987 fishing license offense. While “remoteness” is susceptible to judgment, I would not disturb the Board’s finding of remoteness under the facts of this case.
Ireland, J.
¶72 The majority also fails to take into consideration the substantial settlement made by VanDerbeek in the civil suit concerning these same issues, which was settled in 1996. The WSBA did not undertake its investigation of grievances filed until 1999. The majority fails to take into *101account the several hundred thousand dollar civil settlement which was paid long before this discipline action was instituted. A settlement is by its nature a voluntary action and was not compelled.
¶73 In the American Bar Association’s Standards for Imposing Lawyer Sanctions, standards 9.4(a) & commentary, the ABA makes it clear that “[l]awyers who make restitution voluntarily and on their own initiative demonstrate both a recognition of their ethical violation and their responsibility to the injured client or other party.” Since VanDerbeek entered into her settlement some three years prior to the WSBA commencing an investigation for discipline, the settlement should be taken into consideration as the Board did. This is a significant mitigating factor disregarded by the majority.
¶74 The majority states that VanDerbeek continued to commit misconduct in her billing after she and her plaintiffs settled. It is difficult to understand why VanDerbeek continued to blindly rely on her husband and did not personally follow through to make sure the billing software and practices complied with the Rules of Professional Conduct after the settlement. However, this fact should not simply erase the mitigation. The several hundred thousand dollar settlement should be proportionately considered in mitigation. It is significant that those plaintiffs in the suit who were harmed received restitution. The Board properly considered this mitigation.
¶75 The Board reversed the finding of the hearing officer in Count XI concerning unfitness to practice law. The WSBA did not appeal that conclusion. The majority holds that VanDerbeek’s good reputation as a lawyer was properly considered by the Board. Granting that the violations based upon billing practices were serious, I would not disturb the Board’s 9-4 determination that a two year suspension was the proper sanction. Therefore, I dissent.
Johnson and Madsen, JJ., concur with Ireland, J.